Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alton Kent Green petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his 28 U.S.C.A. § 2255 (West Supp.2012) motion. He seeks an order from this court directing the district court to act. The district court granted Green’s § 2255 motion on January 7, 2013. Accordingly, although we grant leave to proceed in forma pau-peris, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.